[Cite as State v. Jones, 2021-Ohio-4331.]




                         IN THE COURT OF APPEALS
                     FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




STATE OF OHIO,                              :   APPEAL NO. C-210309
                                                TRIAL NO. B-2006016
          Plaintiff-Appellee,               :

    vs.                                     :
                                                      O P I N I O N.
QUINTAURAS JONES,                           :

          Defendant-Appellant.              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: December 10, 2021




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Keith Sauter, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Roger W. Kirk, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS



BOCK, Judge.

       {¶1}   Defendant-appellant Quintauras Jones appeals his prison sentence

that he received after pleading guilty to a fourth-degree felony. We affirm the trial

court’s judgment.

                           I.         Facts and Procedure

       {¶2}   In November 2020, Jones was stopped by Sharonville Police for

committing a traffic violation. Jones attempted to flee from the officers, but was soon

apprehended. Officers retrieved a handgun from the vehicle between the center

console and the driver’s seat. The grand jury returned indictments for two fourth-

degree felonies: one count of carrying a concealed weapon in violation of R.C.

2923.12 and one count of improperly handling a firearm in a motor vehicle in

violation of R.C. 2923.16(B).

       {¶3}   Jones pled guilty to the improperly-handling-a-firearm charge in

exchange for the state dismissing the carrying-a-concealed-weapon charge. The trial

court imposed a 12-month prison sentence with 28 days of jail-time credit.

       {¶4}   Jones now appeals, asserting that his sentence was contrary to law.

                                II.    Law and Analysis

       {¶5}   We review criminal sentences under R.C. 2953.08(G)(2), which allows

appellate courts to increase, reduce, or otherwise modify a sentence, or to vacate the

sentence and remand the matter for resentencing if it clearly and convincingly finds

that either the record does not support the sentencing court’s findings under relevant

statutory provisions or the sentence is otherwise contrary to law. State v. Conley, 1st

Dist. Hamilton No. C-200144, 2021-Ohio-837, ¶ 20.

       {¶6}   Subject to exceptions in R.C. 2929.13(B)(1)(b), R.C. 2929.13(B)(1)(a)

                                            2
                       OHIO FIRST DISTRICT COURT OF APPEALS



requires trial courts to order community control for nonviolent fourth- and fifth-

degree felonies when all of the following apply:

       (i) The offender previously was not convicted of a felony offense.

       (ii) The most serious charge against the offender at the time of

       sentencing is a felony of the fourth or fifth degree.

       (iii) The offender previously was not convicted of a misdemeanor

       offense of violence that the offender committed within two years

       before the offense for which the sentence is being imposed.

If an offender meets all of these criteria, a trial court may then look to R.C.

2929.13(B)(1)(b)(i) to determine if an exception exists that authorizes it to impose a

prison sentence. Relevant here, if the offender committed an offense while having a

firearm “on or about the offender’s person or under the offender’s control,” the trial

court may impose a prison term.

                  The trial court properly imposed a prison sentence

       {¶7}   Jones argues that the trial court erred by imposing a 12-month prison

sentence on him because he meets all of the R.C. 2919.13(B)(1)(a) conditions. He

further argues that the facts of the offense to which he pled did not meet any of the

exceptions under R.C. 2919.13(B)(1)(b).

       But Jones was convicted of improperly handling a firearm in a motor vehicle,

which by definition involves a firearm. The first exception in R.C. 2929.13(B)(1)(b)(i)

allows a trial court to impose a prison sentence when the defendant committed the

offense while having a firearm “on or about the offender’s person or under the

offender’s control.”

       {¶8}   Having a firearm on or about one’s person or under one’s control is

                                            3
                     OHIO FIRST DISTRICT COURT OF APPEALS



analogous with having a weapon “ready at hand,” which means “so near as to be

conveniently accessible and within immediate physical reach.” State v. Castle, 2016-

Ohio-4974, 67 N.E.3d 1283 (2d Dist.), quoting State v. Davis, 115 Ohio St.3d 360,

2007-Ohio-5025, 875 N.E.2d 80, ¶ 29; see State v. Miller, 2d Dist. Montgomery No.

19589, 2003-Ohio-6239, ¶ 14, 16.

       {¶9}    Jones was driving a motor vehicle when he was stopped for a traffic

violation. Police found a firearm between the front console and the driver’s seat of

the car Jones was driving. Therefore, it is reasonable to conclude that the firearm

was “at the ready,” “conveniently accessible,” and “within immediate physical reach.”

       {¶10} Jones cites State v. Jones, 1st Dist. Hamilton No. C-130625, 2014-

Ohio-3345, to support his argument. In that case, the defendant was charged with

firearm specifications in a 14-count indictment, but the specifications were

dismissed. Id. at ¶ 1, 10.

       {¶11} Jones undermines Jones’s argument. The Jones court found that

“prison was appropriate here for the two offenses for which a firearm specification

was charged.” Id. at ¶ 11. Although the state dismissed the firearm specification to

count 14 as part of the plea negotiations, the defendant did not challenge the

assistant prosecutor’s statement that “Jones carried out two of the breaking-and-

entering offenses by shooting a gun at the businesses’ windows.” Id. Thus, this court

in Jones affirmed the trial court’s imposition of a prison term because, like here, the

defendant had committed his crime with a firearm.

       {¶12} Jones pled to improperly handling a firearm in a motor vehicle, which

prohibits a person from transporting or having a loaded firearm in a motor vehicle in

a manner in which the firearm is accessible to the person. R.C. 2923.16(B). The

                                          4
                   OHIO FIRST DISTRICT COURT OF APPEALS



nature of this charge encompasses the use of a firearm. By pleading guilty to this

charge, Jones admitted to having a firearm in the commission of this offense. See

State v. Gilbert, 2d Dist. Clark No. 2014-CA-116, 2015-Ohio-4509, ¶ 7. Accordingly,

this court cannot clearly and convincingly find that the record does not support the

trial court’s imposition of the 12-month sentence.

                                 III.   Conclusion

       {¶13} The trial court’s sentence was not contrary to law. Jones’s sole

assignment of error is overruled and the trial court’s judgment is affirmed.


                                                                   Judgment affirmed.

ZAYAS, P.J., and WINKLER, J., concur.

Please note:

       The court has recorded its entry on the date of the release of this opinion




                                           5